UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4147


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA CARDELL NEWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00165-CCE-1)


Submitted:   September 4, 2014            Decided:   January 8, 2015


Before GREGORY, DUNCAN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greensboro, North
Carolina, Gregory Davis, Senior Litigator, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joshua    Cardell       Newell    pleaded      guilty    to    one     count   of

brandishing a firearm in connection with a violent crime, 18

U.S.C. § 924(c)(1)(A)(ii), and two counts of armed bank robbery,

id. § 2113(a), (d).          Newell argues on appeal that the district

court erred at sentencing by applying a four-level enhancement

for abduction pursuant to U.S.S.G. § 2B3.1(b)(4)(A).                         For the

reasons that follow, we affirm.



                                         I.

                                         A.

     On October 11, 2012, Newell robbed a branch of the Southern

Community Bank and Trust (“SCB”).                When one of SCB’s tellers,

BV, approached the bank’s front door, Newell, armed with a gun

and wearing a ski mask, told BV to “open up.”                         Newell then

forced BV inside the bank.             Once inside, Newell walked with BV

to the vault and ordered ES, a teller already in the bank, to

open it.      In complying with Newell’s demands, both ES and BV

moved from the front of the bank to the vault.                     After ES opened

the vault, Newell took $101,000 and fled the bank on foot.

     Roughly    three    months       later,   on   January    7,    2013,    Newell

robbed   a    branch    of    the     Branch   Banking       and    Trust    Company

(“BB&T”).     After EB, one of BB&T’s tellers, opened the bank’s

back door and let two fellow tellers in, Newell came up behind

                                         2
EB and pushed her inside the bank.                      Newell then ordered the

three tellers to walk to the vault and open it.                         After the

tellers    attempted     to   open    the       vault   without   success,   Newell

ordered the tellers at gunpoint to empty their cash drawers.

Newell took $7,650 from the drawers and left the bank.

                                        B.

     On    April   30,   2013,    a   grand       jury   returned   a   four-count

indictment charging Newell with two counts of armed robbery and

two counts of brandishing a firearm in connection with those

robberies.    Newell pleaded guilty to all but the fourth count,

which charged him with brandishing a firearm in connection with

the BB&T robbery. *

     The    Presentence       Investigation        Report   (“PSR”),    which   the

trial court adopted in its entirety, recommended a four-level

enhancement pursuant to U.S.S.G. § 2B3.1(b)(4)(A) for abduction.

Newell objected to the enhancement, but the trial court found

that Newell had abducted the tellers by forcing them to move

into and within the banks.             The court sentenced Newell to two

concurrent 97-month terms of imprisonment for Counts One and




     *
       The government agreed not to “oppose a motion to dismiss
the remaining count of the Indictment” if Newell pleaded guilty
to the other three counts. J.A. 18; see also Fed. R. Crim. P.
11(c)(1)(A). The district court granted the government’s motion
to dismiss this count at Newell’s sentencing. See J.A. 57, 60.



                                            3
Three, and a consecutive 84-month term of imprisonment for Count

Two.



                                      II.

                                      A.

       In assessing whether a sentencing court properly applied

the    Guidelines,   “we    review   the      court’s    factual    findings     for

clear error and its legal conclusions de novo.”                    United States

v. Allen, 446 F.3d 522, 527 (4th Cir. 2006).

                                      B.

       Newell makes two arguments on appeal.                    First, he argues

that the district court erroneously determined that he forced an

employee into each of the respective banks.                 Appellant’s Br. at

7–8.     Second, he claims that “forcing the employees to move

around inside the bank branch does not satisfy the definition of

abduction” in U.S.S.G. § 1B1.1 cmt. n.1(A).                 Appellant’s Br. at

8.     We reject Newell’s first argument, so we find it unnecessary

to consider his second argument.

       The   abduction     enhancement       applies    “[i]f    any    person   was

abducted     to   facilitate     commission       of     the     offense    or   to

facilitate escape.”         U.S.S.G. § 2B3.1(b)(4)(A).             The Guidelines

commentary defines “abducted” as when “a victim was forced to

accompany an offender to a different location.”                        Id. § 1B1.1

cmt. n.1(A).      We apply a “flexible, case by case approach to

                                         4
determining          when     movement         ‘to    a      different      location’       has

occurred.”          United States v. Osborne, 514 F.3d 377, 390 (4th

Cir. 2008).

       Newell        argues       that      the       district       court      erroneously

determined that he forced an employee into each of the banks.

The    trial       court      stated     that       “the     robberies      actually    began

outside the bank, and the tellers were forced into the bank.”

J.A. 27.           This finding is not clearly erroneous because the

facts recited in the PSR support the court’s finding, and Newell

presents no reason to believe that the PSR is unreliable.                                   See

United   States          v.   Terry,     916    F.2d       157,   162    (4th   Cir.    1990)

(holding       that       district        courts       may     adopt       findings    in     a

presentence report unless the defendant “make[s] a showing that

the information in the presentence report is unreliable, and

articulate[s] the reasons why the facts contained therein are

untrue or inaccurate”).

       The     PSR       states    that    both       tellers       were    outside     their

respective banks when the robberies began.                              During the first

robbery, BV “went to the front door of the bank to enter the

door” when Newell, holding a handgun, told her to “open up.”

J.A.   72.         The    second    robbery         began    when   Newell,     “holding      a

pistol, . . . came up from behind [EB] and pushed her inside the

bank.”       Id.      Therefore, the trial court’s conclusion that the

robberies began outside the bank is not clearly erroneous.

                                                5
      The PSR also supports the conclusion that Newell forced

the tellers inside the banks.               As to the first robbery, the PSR

indicates that the teller did not enter the bank until after

Newell threatened her with a weapon.                   See id.      As to the second

robbery, the PSR states that Newell pushed the teller through

the bank’s back entrance.            See id.      Therefore, the trial court’s

conclusion that Newell forced the tellers inside the banks is

not clearly erroneous.          Accordingly, the district court did not

err in concluding that Newell’s actions constituted abduction

within the meaning of U.S.S.G. § 2B3.1(b)(4)(A).                             See United

States v. Davis, 48 F.3d 277, 278–79 (7th Cir. 1995) (applying

the abduction enhancement where a bank teller was inserting her

key into the bank’s outside door when the defendant announced

the   robbery     and    forced      her    inside);        cf.    United    States    v.

Whooten,   279    F.3d    58,   61    (1st      Cir.   2002)       (noting   that    “the

abduction enhancement . . . applies whether the abduction is

carried out by threat or by physical force”).



                                           III.

      For the foregoing reasons, we affirm Newell’s sentence.                         We

dispense   with        oral   argument       because        the    facts     and    legal

contentions      are    adequately     presented       in    the    materials      before

this court, and argument would not aid the decisional process.

                                                                               AFFIRMED

                                            6